84622: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-15276: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84622


Short Caption:SHERIFF VS. FACIO (MATEO)Court:Supreme Court


Related Case(s):84459


Lower Court Case(s):Clark Co. - Eighth Judicial District - C361822Classification:Criminal Appeal - Other - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantJoseph LombardoNicholas D. Crosby
							(Marquis Aurbach Coffing)
						Jordan W. Montet
							(Marquis Aurbach Coffing)
						


AppellantThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						


RespondentMateo Jesus FacioTegan C. Machnich
							(Special Public Defender)
						JoNell Thomas
							(Special Public Defender)
						





Docket Entries


DateTypeDescriptionPending?Document


04/27/2022Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


04/27/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement and Notice of Briefing Schedule mailed to counsel for appellant.) (SC)22-13265




04/27/2022Notice/OutgoingIssued Notice to File Case Appeal Statement/Criminal. Due date: 7 days. (SC)22-13268




04/27/2022MotionFiled Respondent's Motion to Dismiss Appeal. (REJECTED PER NOTICE FILED ON 4/27/22) (SC)


04/27/2022Notice/OutgoingIssued Notice of Rejection - No Notice of Appearance for JoNell Thomas. (SC)22-13422




04/28/2022Notice/IncomingFiled Respondent's Notice of Appearance for JoNell Thomas. (SC)22-13531




04/28/2022MotionFiled Respondent's Motion to Dismiss Appeal For Lack of Jurisdiction. (SC)22-13536




05/03/2022Notice of Appeal DocumentsFiled District Court Minutes. (SC)22-14063




05/04/2022MotionFiled Appellants' Opposition to Motion to Dismiss for Lack of Jurisdiction. (SC)22-14130




05/04/2022Notice of Appeal DocumentsFiled Case Appeal Statement. (SC)22-14137




05/13/2022Order/DispositionalFiled Order Dismissing Appeal.  "ORDER this appeal DISMISSED."  NNP22-AS/EC/KP  (SC)22-15276




06/07/2022RemittiturIssued Remittitur. (SC)22-18044




06/07/2022Case Status UpdateRemittitur Issued/Case Closed. (SC)


06/24/2022RemittiturFiled Remittitur. Received by District Court Clerk on June 8, 2022. (SC)22-18044





Combined Case View